UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6737



OLUDARE OGUNDE,

                                               Petitioner - Appellant,

          versus


DIRECTOR OF VIRGINIA DEPARTMENT OF
CORRECTIONS,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-00-404-AM)


Submitted:   August 12, 2004                 Decided:   August 19, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oludare Ogunde, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Oludare Ogunde seeks to appeal the district court’s order

denying relief on his motion to vacate and amend the judgment filed

ostensibly under Fed. R. Civ. P. 60(b).     An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.            28 U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 370 (4th

Cir. 2004) (holding the certificate of appealability requirement

applies to appeals of denials of motions under Fed. R. Civ. P.

60(b)).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Ogunde has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED



                                 - 2 -